Exhibit 10.1


HUNT FOR TRAVEL, INC.
90122 HOEY ROAD
CHAPEL HILL, NORTH CAROLINA 27517
(919) 889-9461


January 10, 2012


Hawk Opportunity Fund, LP



 
Re:
Binding Letter of Intent between Hunt for Travel, Inc. and Hawk Opportunity
Fund, LP



Dear Sir/Madam:


This letter sets forth our binding letter of intent (“Letter of Intent”) among
Hunt for Travel, Inc.  a Nevada corporation (“Hunt for Travel”), and Hawk
Opportunity Fund, LP, a limited partnership (“Hawk”), in connection with an
agreement to be negotiated between Hunt for Travel and Hawk whereby Hawk will
transfer all of its ownership in Praco, Inc. in exchange for shares of Hunt for
Travel common stock (the “Transaction”), subject to the terms of a definitive
agreement to be negotiated and executed by the parties.


The proposed terms of the Transaction are as follows:


1.           Definitive Agreement.  Consummation of the Transaction will be
subject to the negotiation and execution of a mutually satisfactory definitive
agreement (the “Definitive Agreement”) to be finalized and executed no later
than January   , 2012 (the “Closing Date”), setting forth the specific terms and
conditions of the Transaction proposed hereby.  The execution of the Definitive
Agreement by both parties is subject to approval by the Board of Directors of
both parties, approval of the shareholders of Hawk, if required, and the
completion by Hawk of a satisfactory review and due diligence of the legal,
financial and business conditions of Hunt for Travel. The parties will use their
reasonable best efforts to negotiate in good faith the Definitive Agreement,
which will contain, among other standard terms and conditions, the following
provisions:


(a)  
Hunt for Travel shall issue shares and cash equal to approximately $18,000,000
to Hawk in consideration of Hawk and its shareholders transferring 100% of their
ownership interest in Praco, Inc. to Hunt for Travel.

(b)  
Upon execution of this Letter of Intent, the Company will effectuate a name and
symbol change as requested by Hawk.

(c)  
The shares currently issued and outstanding to the directors, executives,
officers and affiliates of Hunt for Travel shall be acquired by third parties or
returned to treasury and the directors, executives, officers and affiliates of
Hunt for Travel shall indemnify and hold harmless Hawk and its shareholders from
any liabilities arising or related to any action that occurred prior to the
Transaction.

(d)  
The current officers and directors of Hunt for Travel shall resign effective
immediately after the closing of the Transaction, with such vacancies filled by
the nominees of Hawk.

(e)  
Any necessary third-party consents shall be obtained prior to Closing,
including, but not limited to, any consents required to be obtained from Hunt
for Travel’ and Hawk’s lenders, creditors, vendors and lessors.

 
 
 

--------------------------------------------------------------------------------

 
 
(f)  
At Closing, Hunt for Travel’ operations will cease or be transferred to another
entity and all outstanding debt and liabilities of Hunt for Travel will be
satisfied in full.

(g)  
Each party shall have completed their due diligence review of the other party
and shall be reasonably satisfied with the result of such review.



2.           Conduct of Business.  Prior to the execution of the Definitive
Agreement and the closing of the Transaction, Hunt for Travel will conduct its
operations in the ordinary course consistent with past practice and will not
issue any capital stock or grant any options with respect to its capital stock,
nor will Hunt for Travel make any distributions, dividends or other payments to
any affiliate or shareholders.


3.           Public Announcements.  Neither party will make any public
disclosure concerning the matters set forth in this Letter of Intent or the
negotiation of the proposed Transaction without the prior written consent of the
other party, which consent shall not be unreasonably withheld.  If and when
either party desires to make such public disclosure, after receiving such prior
written consent, the disclosing party will give the other party an opportunity
to review and comment on any such disclosure in advance of public
release.  Notwithstanding the above, to the extent that either party is advised
by counsel that disclosure of the matters set forth in this Letter of Intent is
required by applicable securities laws or to the extent that such disclosure is
ordered by a court of competent jurisdiction or is otherwise required by law,
then such disclosing party will provide the other party, if reasonably possible
under the circumstances, prior notice of such disclosure as well as an
opportunity to review and comment on such disclosure in advance of the public
release.


4.           Due Diligence; Confidentiality Agreement.  Each party and its
representatives, officers, employees and advisors, including accountants and
legal advisors, will provide the other party and its representatives, officers,
employees and advisors, including accountants and legal advisors, with all
information, books, records and property (collectively, “Transaction
Information”) that such other party reasonably considers necessary or
appropriate in connection with its due diligence inquiry.  Each party agrees to
make available to the other party such officers, employees, consultants,
advisors and others as reasonably requested by the other party for meetings,
visits, questions and discussions concerning each other and the
Transaction.  Each of the parties will use its reasonable best efforts to
maintain the confidentiality of the Transaction Information, unless all or part
of the Transaction Information is required to be disclosed by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction.  Each party will have until 12:00PM Eastern standard
time on January   , 2012 (the “Due Diligence Review Period”) to complete their
initial due diligence review of the respective documents, unless the Definitive
Agreement specifies a different deadline for completion of such due diligence
review.


5.           Termination.  This Letter of Intent may be terminated (a) by mutual
written consent of the parties hereto, (b) by either party (i) after 5:00 p.m.
Eastern standard time on January 31, 2012, if a Definitive Agreement is not
executed and delivered by the parties prior to such time, (ii) upon a material
default under the terms of this Letter of Intent; or (iii) if the Transaction is
enjoined by a court or any governmental body (including if consummation of the
Transaction is enjoined pending approval by the shareholders of Hawk), or (c) by
Hawk at any time prior to the expiration of the Due Diligence Review Period, if
Hawk is not satisfied with the results of its due diligence investigation of
Hunt for Travel in its sole and absolute discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           No Brokers.   Each party represents and warrants to the other that
there are no brokers or finders entitled to any compensation with respect to the
execution of this Letter of Intent, and each agrees to indemnify and hold the
other harmless from and against any expenses or damages incurred as a result of
a breach of this representation and warranty.


7.           Expenses.  Each of the parties will be responsible for its own
expenses in connection with the Transaction, including fees and expenses of
legal, accounting and financial advisors.  In addition, all expenses relating to
filings with the SEC or otherwise after the consummation of the Transaction,
including but not limited to the filing of the Form 8-K for the Transaction, are
the sole responsibility of Hawk.


8.           Choice of Law.  This Letter of Intent shall be governed by and
construed in accordance with the internal substantive laws of the State of
Nevada.


9.           Compliance with the Securities Laws.  Hawk acknowledges that it and
its officers, directors, shareholders and employees and other representatives
may, in connection with their consideration of the proposed Transaction, come
into possession of material non-public information about Hunt for
Travel.  Accordingly, Hawk will use its best efforts to ensure that none of its
officers, directors, shareholders and employees or other representatives will
trade (or cause or encourage any third party to trade) in any of the securities
which they will receive as a result of the Transaction while in possession of
any such material, non-public information.  Hunt for Travel acknowledges that it
and its officers, directors, shareholders and employees and other
representatives may, in connection with their consideration of the proposed
Transaction, come into possession of material non-public information about Hawk
and its respective affiliates.  Accordingly, Hunt for Travel will use its best
efforts to ensure that none of its officers, directors, shareholders and
employees or other representatives will trade (or cause or encourage any third
party to trade) in any of the securities which they will receive as a result of
the Transaction while in possession of any such material, non-public
information.


10.         Counterparts.  This Letter of Intent maybe executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Fax and PDF copies of signatures shall
be treated as originals for all purposes.
 
11.         Effect.  This Letter of Intent is a binding contract between the
parties, and contains the entire agreement by and among the parties to date with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, oral or written, with respect to such matters.
 
 
 

--------------------------------------------------------------------------------

 


This Letter of Intent will terminate at 5:00 p.m. (Eastern Standard Time) on
January 31, 2012 unless it has been duly executed by or on behalf of the Parties
prior to such time.
 

  Very truly yours,      
HUNT FOR TRAVEL, INC.
     
 
By:
/s/ Carolyn Hunter     Name: Carolyn Hunter     Title:   Chief Executive Officer
     

 

Agreed and Accepted:       HAWK OPPORTUNITY FUND, LP        
By:
 /s/ David S. Callan     Name: David S. Callan     Title:   Managing Partner    
   

 
 
 

--------------------------------------------------------------------------------